                                                                Case 2:20-bk-21022-BR     Doc 520 Filed 07/27/21 Entered 07/27/21 10:46:46         Desc
                                                                                           Main Document     Page 1 of 5



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  2 pstrok@swelawfirm.com
                                                                    Kyra E. Andrassy, State Bar No. 207959
                                                                  3 kandrassy@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: (714) 445-1000
                                                                  6 Facsimile:    (714) 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                     LOS ANGELES DIVISION
                                                                 11
SMILEY WANG-EKVALL, LLP




                                                                    In re                                      Case No. 2:20-bk-21022-BR
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                    GIRARDI KEESE,                             Chapter 7
                                                                 13
                                                                                                               NOTICE OF HEARING ON MOTION
                                                                 14                                            FOR ORDER (1) LIMITING NOTICE OF
                                                                                                               CERTAIN MATTERS REQUIRING
                                                                 15                                            NOTICE TO CREDITORS PURSUANT
                                                                                                               TO RULES 2002 AND 9007 OF THE
                                                                 16                                            FEDERAL RULES OF BANKRUPTCY
                                                                                                               PROCEDURE AND (2) AUTHORIZING
                                                                 17                                            THE REDACTION OF PORTIONS OF
                                                                                                               THE SCHEDULES OF ASSETS AND
                                                                 18                                            LIABILITIES AND STATEMENT OF
                                                                                                               FINANCIAL AFFAIRS, THE MASTER
                                                                 19                               Debtor.      CREDITOR MAILING LIST, SERVICE
                                                                                                               LISTS, AND ANY OTHER PLEADINGS
                                                                 20                                            AND DOCUMENTS

                                                                 21                                                DATE: August 17, 2021
                                                                                                                   TIME: 10:00 a.m.
                                                                 22                                                CTRM: 1668
                                                                                                                         U.S. Bankruptcy Court
                                                                 23                                                      255 E. Temple Street
                                                                                                                         Los Angeles, CA 90012
                                                                 24

                                                                 25 TO ALL INTERESTED PARTIES:

                                                                 26        PLEASE TAKE NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(o)(4),
                                                                    the Motion for Order (1) Limiting Notice of Certain Matters Requiring Notice to Creditors
                                                                 27 Pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure and
                                                                    (2) Authorizing the Redaction of Portions of the Schedules of Assets and Liabilities and
                                                                 28 Statement of Financial Affairs, the Master Mailing List, Service Lists, and any Other


                                                                      2877765.1                                   1                                     NOTICE
                                                                Case 2:20-bk-21022-BR     Doc 520 Filed 07/27/21 Entered 07/27/21 10:46:46         Desc
                                                                                           Main Document     Page 2 of 5



                                                                  1 Pleadings and Documents [Docket No. 449] (the "Motion") filed on June 29, 2021, by
                                                                    Elissa D. Miller, the chapter 7 trustee of the bankruptcy estate of Girardi Keese, has been
                                                                  2 set for hearing on August 17, 2021, at 10:00 a.m. Notice of the Motion was served on
                                                                    all parties on June 29, 2021 [Docket No. 450].
                                                                  3
                                                                    DATED: July 27, 2021                    SMILEY WANG-EKVALL, LLP
                                                                  4

                                                                  5

                                                                  6                                        By:
                                                                                                                 PHILIP E. STROK
                                                                  7                                              Attorneys for Elissa D. Miller,
                                                                                                                 Chapter 7 Trustee
                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2877765.1                                   2                                     NOTICE
       Case 2:20-bk-21022-BR                      Doc 520 Filed 07/27/21 Entered 07/27/21 10:46:46                                       Desc
                                                   Main Document     Page 3 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON MOTION FOR ORDER
(1) LIMITING NOTICE OF CERTAIN MATTERS REQUIRING NOTICE TO CREDITORS PURSUANT TO RULES 2002
AND 9007 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND (2) AUTHORIZING THE REDACTION
OF PORTIONS OF THE SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS,
THE MASTER CREDITOR MAILING LIST, SERVICE LISTS, AND ANY OTHER PLEADINGS AND DOCUMENTS will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 27, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) July 27, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012
                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 27, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 520 Filed 07/27/21 Entered 07/27/21 10:46:46                                       Desc
                                                   Main Document     Page 4 of 5




TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      David M Reeder david@reederlaw.com, secretary@reederlaw.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 520 Filed 07/27/21 Entered 07/27/21 10:46:46                                       Desc
                                                   Main Document     Page 5 of 5


      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer johnshaffer@quinnemanuel.com
      Richard M Steingard , awong@steingardlaw.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon bt@treyzon.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
